Citation Nr: 1515876	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) and depressive disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran had active military service from August 1958 to December 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the record reflects a diagnosis of depressive disorder during the course of the appeal.  Accordingly, the issue has been amended as shown on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In November 2014, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has not been diagnosed with PTSD at any time during the pendency of his appeal and there is no competent evidence suggesting that the diagnosed depressive disorder is related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD and depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in January 2012.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, hearing testimony, and VA examination reports.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim for service connection.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the November 2014 Board video hearing, the VLJ identified the issue and thereafter asked questions relevant to the criteria for establishing service connection.  The Veteran testified concerning his in-service stressors and post service treatment and symptoms.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony pertinent to the claim.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

The Veteran claims that he has PTSD due to the danger he was in while stationed in the Republic of Vietnam from 1966 to 1967 at Cam Rahm Bay as a motor pool sergeant.  Specifically, he claims that his current psychiatric disorder is due to the indirect fire the base was subjected to on a regular basis as well as when Cam Rahm Bay was attacked during the Tet Offensive in 1967.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If    the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.    38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The initial question in any claim for service connection is the presence of a current disability.  

A December 2011 private treatment records from Dr. Edwards notes that the Veteran possibly had PTSD.  However, the Board finds this diagnosis lacks probative value because it is not definitive and is not supported by any analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Similarly, VA treatment records dated in February 2012 reported that the Veteran had symptoms consistent with PTSD and on March 9, 2012, show the Veteran being diagnosed with PTSD by a Social Worker.  However, VA treatment records also show that the Veteran's PTSD screenings were negative in November 2007, June 2010, and January 2012.  Moreover, the same Social Worker who diagnosed the Veteran with PTSD on March 9, 2012, thereafter opined on March 21, 2012, that the pattern of the Veteran's mental health symptoms are not consistent with a diagnosis of PTSD.  Therefore, the Board also finds that the Social Worker's initial diagnosis of PTSD is of little, if any, probative value.

In addition, the Veteran was provided VA PTSD examinations in February 2012 and again in June 2013 for the express purposes of ascertaining if he met the criteria for a diagnosis of PTSD; after a review of the record on appeal and an examination, both examiners opined that he did not.  In this regard, although both examiners accepted that the Veteran had a valid stressor, the February 2012 and June 2013  VA examiners determined that the Veteran's traumatic event is not persistently     re-experienced and there is no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Similarly, the June 2013 examiner reported that Clinician Administered PTSD Scale (CAPS) testing did not reach the suggested threshold for a diagnosis of PTSD.  Moreover, the June 2013 examiner reported that Traumatic Symptom Inventory-2 (TSI-2) testing revealed that exaggeration of symptoms for secondary gain could not be ruled out.

The Board finds the VA examiners opinions to be highly probative because          the examiners reviewed the claims file, considered the Veteran's history, and considered the examination results in rendering their opinions.  Moreover, the examiners provided adequate rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran and his family members are competent to report on the symptoms observed, there is nothing in the record suggesting that they have the requisite skill and training sufficient to render a psychiatric diagnosis or determine the etiology      of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of various psychiatric symptoms are matters requiring medical expertise.  Accordingly, their opinions 
as to the diagnosis or etiology of the Veteran's psychiatric symptomatology is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the lay assertions of record. 

Therefore, the Board finds that the most probative opinions of record are from      the VA examiners, who determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Accordingly, as the preponderance of the evidence is against the claim, service connection for PTSD is denied. 

As noted in the Introduction, the record also reflects that the Veteran has a current diagnosis of depressive disorder (also noted as depression and major depressive disorder).  Thus, the question becomes whether this diagnosed condition is related to service. 

Service treatment records, including a September 1967 examination and the October 1978 separation examination, are negative for a history, treatment, or a diagnosis of a psychiatric disorder.  In fact, at both examinations it was specifically opined that his psychiatric examination was normal. 

Following service, the first medical evidence reflecting psychiatric complaints was dated in December 2011, when the Veteran sought a statement from his private physician regarding PTSD.  Indeed, the Veteran denied mental health problems during March 2000 treatment with his private physician.  The first diagnosis of depression noted in the record did not occur until 2012, more than 30 years after  his discharge from service.  

Moreover, the 2013 VA examiner determined that it was less likely than not that  the diagnosed depressive disorder was related to service.  The examiner noted the Veteran was initially diagnosed with the condition in March 2012 and that his symptoms were attributed to recent psychosocial stressors, with no documented evidence of treatment for depression prior to 2012 or in service.  This opinion     was provided following review of the claims file and examination of the Veteran,    and provided adequate rationale for the conclusion reached.  There is no medical opinion to the contrary.  

To the extent the Veteran and his family believe his depressive disorder is related  to service, as lay persons they are not shown to be competent to render medical opinions regarding the diagnosis and etiology of psychiatric disorders.  In any event, the Board finds the service treatment records and denial of mental health symptoms in a 2000 private treatment report to be more probative and persuasive   as to the presence of psychiatric symptoms during and since service than the lay assertions.  

In summary, the Board finds that the preponderance of the competent and probative evidence is against a finding that the Veteran meets the diagnostic criteria for PTSD and is against a finding that his diagnosed depressive disorder is related to service.  Accordingly, the claim for service connection must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD and depressive disorder is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


